

116 HR 8837 IH: To direct the Secretary of Homeland Security to conduct a study on perpetrators of mass killings, and for other purposes.
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8837IN THE HOUSE OF REPRESENTATIVESDecember 2, 2020Mr. King of Iowa introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Secretary of Homeland Security to conduct a study on perpetrators of mass killings, and for other purposes.1.Study on perpetrators of mass killingsNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall conduct a study, and submit to Congress a report on perpetrators of mass killings (as such term is defined under section 875(d)(2)(A) of the Homeland Security Act of 2002 (6 U.S.C. 455(d)(2)(A))), which shall include, for all mass killings perpetrated beginning on January 1, 1900, the following:(1)An itemization of all mass killings. (2)The number of perpetrators of mass killings who were under the influence of a drug or alcohol at the time of the killing, specifying alcohol or the specific drug, as applicable.(3)Any history of substance use of the perpetrator, including alcohol and drugs (including any prescription medication or therapy), details of the specific type of substance, along with descriptions of the nature of the use, duration, and any resulting side effects, issues, or changes in the perpetrator resulting from such use. (4)Specific information regarding parental figures, and other family, friends, and close associates who may have strongly influenced the perpetrator. (5)Whether and to what extent each perpetrator may have engaged with violent video games or other violent media.(6)Details regarding sexual history, including sex and sexual orientation, exposure to or use of pornography, and sexual abuse or other sexual violence committed by the perpetrator or with respect to which the perpetrator was a victim.(7)Details regarding any pattern of hatred of the perpetrator focused on immutable or mutable characteristics of others, including race, ethnicity, sex, national origin, religion, or sexual orientation. (8)Any other commonalities among the perpetrators of mass killings, as determined by the Secretary.(9)Details regarding the perpetrator’s religious training history, activity, and affiliation. (10)The itemized number of mass killings that were perpetrated with a firearm (as such term is defined in section 921 of title 18, United States Code), including the specific type of firearm that was used in each such killing.(11)The number of mass killings that were perpetrated with a weapon other than a firearm, including the specific type of weapon that was used in each such killing.(12)The number of mass killings that were perpetrated in gun-free zones. (13)Whether or not the perpetrator of each mass killing legally acquired or legally possessed the firearm or other weapon. (14)Any other commonalities among the circumstances of the mass killings, as determined by the Secretary. 